DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 11–20 is/are pending.
Claim(s) 1–10 is/are canceled.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0052269 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 October 2019, 24 February 2020, 08 May 2020, and 06 August 2020 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because:
Fig. 1 intermingle with each other and/or lines (e.g., reference characters 3, 4, and 5). They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. See 37 CFR 1.84 (p)(3).
Partial views are identified by the same number followed by a lowercase letter. Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. See 37 CFR 1.84 (u)(1).
Fig. 3 indicates Example 5 has a NMP concentration of 16.0 mass% (e.g., [0030], [0137], [0139]). However, Table 1 indicates Example 5 has a NMP concentration of 1.2 mass% and Examples 14 and 15 have a NMP concentration of 16.0 mass%. It is unclear if Example 5 has a NMP concentration of 1.2 mass% or 16.0 mass%. Further, it is unclear if Fig. 3 is illustrating Example 5 or Example 14 or Example 15.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: POROUS COMPOSITE FILM INCLUDING FLUORINE-CONTAINING RESIN POROUS LAYER ON POROUS SUBSTRATE, SEPARATOR FOR BATTERY, BATTERY, AND POROUS COMPOSITE FILM PRODUCTION METHOD.

The disclosure is objected to because of the following informalities:
Paragraph [0028] describes a partial view with the view number Fig. 2a. Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. See 37 CFR 1.84 (u)(1). The partial view described in paragraph [0028] should be designate with Fig. 2A.
Paragraph [0029] describes a partial view with the view number Fig. 2b. Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. See 37 CFR 1.84 (u)(1). The partial view described in paragraph [0029] should be designate with Fig. 2B.

Table 1 indicates Example 5 has a NMP concentration of 1.2 mass% and 15 have a NMP concentration of 16.0 mass%. However, Fig. 3 indicates Example 5 has a NMP concentration of 16.0 mass% (e.g., [0030], [0137], [0139]).It is unclear if Example 5 has a NMP concentration of 1.2 mass% or 16.0 mass%. Further, it is unclear if Fig. 3 is illustrating Example 5 or Example 14 or Example 15.
Paragraph [0137] describes a partial view with the view number Fig. 2a. Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. See 37 CFR 1.84 (u)(1). The partial view described in paragraph [0137] should be designate with Fig. 2A.
Paragraph [0137] describes a partial view with the view number Fig. 2b. Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. See 37 CFR 1.84 (u)(1). The partial view described in paragraph [0137] should be designate with Fig. 2B.
Paragraph [0137] indicates Fig. 3 is illustrating Example 5. Fig. 3 indicates Example 5 has a NMP concentration of 16.0 mass% (e.g., [0030], [0137], [0139]). However, Table 1 indicates Example 5 has a NMP concentration of 1.2 mass% and Examples 14 and 15 have a NMP concentration of 16.0 mass%. It is unclear if Example 5 has a NMP concentration of 1.2 
Paragraph [0138] describes a partial view with the view number Fig. 2a. Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. See 37 CFR 1.84 (u)(1). The partial view described in paragraph [0138] should be designate with Fig. 2A.
Paragraph [0138] describes a partial view with the view number Fig. 2b. Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. See 37 CFR 1.84 (u)(1). The partial view described in paragraph [0138] should be designate with Fig. 2B.
Paragraph [0139] indicates Example 5 has a NMP concentration of 16.0 mass%. However, Table 1 indicates Example 5 has a NMP concentration of 1.2 mass% and Examples 14 and 15 have a NMP concentration of 16.0 mass%. It is unclear if Example 5 has a NMP concentration of 1.2 mass% or 16.0 mass%. Further, it is unclear if Fig. 3 is illustrating Example 5 or Example 14 or Example 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "at least one surface." Claim 20 recites, in the preamble, "the porous composite film as claimed in claim 12." As claim 12 is directly dependent from claim 11, claim 20 includes all the limitations of claim 11. Claim 11 recites the limitation "at least one surface." It is unclear if "at least one surface" recited in claim 20 is further limiting "at least one surface" recited in claim 11.
Claim 20 recites the limitation "a porous substrate." Claim 20 recites, in the preamble, "the porous composite film as claimed in claim 12." As claim 12 is directly dependent from claim 11, claim 20 includes all the limitations of claim 11. Claim 11 recites the limitation "a porous substrate." It is unclear if "a porous substrate" recited in claim 20 is further limiting "a porous substrate" recited in claim 11.
Claim 20 recites the limitation "a fluorine-containing resin." Claim 20 recites, in the preamble, "the porous composite film as claimed in claim 12." As claim 12 is directly dependent from claim 11, claim 20 includes all the limitations of claim 11. Claim 11 recites the limitation "a fluorine-containing resin." It is unclear if "a fluorine-containing resin" recited in claim 20 is further limiting "a fluorine-containing resin" recited in claim 11.
Claim 20 recites the limitation "a porous layer." Claim 20 recites, in the preamble, "the porous composite film as claimed in claim 12." As claim 12 is directly dependent from claim 11, claim 20 includes all the limitations of claim 11. Claim 11 recites the limitation "a porous layer." 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11–20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mizuno et al. (US 2015/0372276 A1).
Regarding claims 11 and 17–20, Mizuno discloses a porous composite film comprising:
a porous substrate (see microporous polyolefin membrane, [0172]) and
a porous layer laminated on at least one surface of the porous substrate (see porous layer, [0172]),
wherein the porous layer contains a fluorine-containing resin (see polyvinylidene fluoride resin, [0171]),
Mizuno further discloses a method of producing the porous composite film, comprising:
coating at least one surface of a porous substrate with a coating liquid in which a fluorine-containing resin is dissolved in a solvent, thereby forming a coating layer (see coated, [0172]);
immersing the porous substrate on which the coating layer has been formed in a coagulating liquid containing water, thereby coagulating the fluorine-containing resin to form a porous layer (see coagulation bath, [0172]), and
obtaining a composite film in which the porous layer has been formed on the porous substrate (see coated microporous polyolefin membrane, [0172]);
flushing the composite film (see washed, [0172]); and
drying the composite film after flushing (see dried, [0172]),
wherein a temperature of the coagulating liquid is 10° C. to 25° C. (see coagulating bath, [0172]), and
a concentration of the solvent in the coagulating liquid is less than 22% by mass (see coagulating bath, [0172]).

Mizuno does not explicitly disclose:
a value of D250 of a surface pore area distribution of the porous layer is 0.0060 μm2 or more and 0.0072 μm2 or less, and
a value of D290 of the surface pore area distribution of the porous layer is 0.0195 μm2 or more and 0.0220 μm2 or less; and
a porosity of the porous layer is 50% or more and 70% or less;
a value of D150 of a cross-sectional void area distribution of the porous layer is 0.06 μm2 or more and 0.38 μm2 or less,
a value of D190 of the cross-sectional void area distribution of the porous layer is 0.20 μm2 or more and 1.15 μm2 or less;
wherein an average area A1 of a cross-sectional void of 0.054 μm2 or more and 0.098 μm2 or less;
wherein adhesive force of the porous layer to an electrode is 5.0 N or more and 10.0 N or less; and
wherein film strength of the porous layer for cohesive failure is 2.0 N or more and 10.0 N or less.
Mizuno discloses a porous composite film produced by an identical process as claimed in claim 20. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). See also Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). Therefore, the porous composite film possess the above-mentioned features.
Regarding claim 13, Mizuno discloses all claim limitations set forth above and further discloses a porous composite film:
wherein the porous substrate is a polyolefin porous film (see polyolefin, [0172]).
Regarding claim 14, Mizuno discloses all claim limitations set forth above and further discloses a porous composite film:
wherein the porous layer contains a polymer containing a vinylidene fluoride unit as the fluorine-containing resin (see polyvinylidene fluoride resin, [0171]).
Regarding claim 15, Mizuno discloses all claim limitations set forth above and further discloses a porous composite film:
wherein the porous layer contains a ceramic (see alumina, [0171]).

Claim(s) 11–15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 2017/0170443 A1, hereinafter Murakami) in view of Uchida et al. (US 2016/0372730 A1, hereinafter Uchida).
Regarding claims 11 and 12, Murakami discloses a porous composite film comprising:
a porous substrate (2, [0158]) and
a porous layer (1) laminated on at least one surface of the porous substrate (2, [0158]),
wherein the porous layer (1) contains a fluorine-containing resin (see resins, [0146]),
a value of D250 of a surface pore area distribution of the porous layer is 0.0060 μm2 or more and 0.0072 μm2 or less (Fig. 3, [0340]), and
a value of D290 of the surface pore area distribution of the porous layer is 0.0195 μm2 or more and 0.0220 μm2 or less (Fig. 3, [0340]); and
a porosity of the porous layer is 50% or more and 70% or less (see porosity, [0347]).
Murakami does not explicitly disclose:
a value of D150 of a cross-sectional void area distribution of the porous layer is 0.06 μm2 or more and 0.38 μm2 or less,
a value of D190 of the cross-sectional void area distribution of the porous layer is 0.20 μm2 or more and 1.15 μm2 or less;
wherein an average area A1 of a cross-sectional void of 0.054 μm2 or more and 0.098 μm2 or less.
150 of a cross-sectional void area distribution of the porous layer is 0.06 μm2 or more and 0.38 μm2 or less (Fig. 2, [0147]), a value of D190 of the cross-sectional void area distribution of the porous layer is 0.20 μm2 or more and 1.15 μm2 or less (Fig. 2, [0147]); and wherein an average area A1 of a cross-sectional void of 0.054 μm2 or more and 0.098 μm2 or less (Fig. 2, [0147]) to improve the heat resistance and output characteristics (see pores, [0034]). Murakami and Uchida are analogous art because they are directed to porous composite films. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous layer of Murakami with the cross-sectional void area distribution of Uchida in order to improve the heat resistance and output characteristics.
Regarding claim 13, modified Murakami discloses all claim limitations set forth above and further discloses a porous composite film:
wherein the porous substrate (2) is a polyolefin porous film (see polyolefin, [0056]).
Regarding claim 14, modified Murakami discloses all claim limitations set forth above and further discloses a porous composite film:
wherein the porous layer (1) contains a polymer containing a vinylidene fluoride unit as the fluorine-containing resin (see PVDF, [0146]).
Regarding claim 15, modified Murakami discloses all claim limitations set forth above and further discloses a porous composite film:
wherein the porous layer (1) contains a ceramic (see inorganic matter, [0149]).
claim 18, Murakami discloses a battery separator comprising a porous composite film including
a porous substrate (2, [0158]) and
a porous layer (1) laminated on at least one surface of the porous substrate (2, [0158]),
wherein the porous layer (1) contains a fluorine-containing resin (see resins, [0146]),
a value of D250 of a surface pore area distribution of the porous layer is 0.0060 μm2 or more and 0.0072 μm2 or less (Fig. 3, [0340]), and
a value of D290 of the surface pore area distribution of the porous layer is 0.0195 μm2 or more and 0.0220 μm2 or less (Fig. 3, [0340]); and
a porosity of the porous layer is 50% or more and 70% or less (see porosity, [0347]).
Murakami does not explicitly disclose:
a value of D150 of a cross-sectional void area distribution of the porous layer is 0.06 μm2 or more and 0.38 μm2 or less,
a value of D190 of the cross-sectional void area distribution of the porous layer is 0.20 μm2 or more and 1.15 μm2 or less;
wherein an average area A1 of a cross-sectional void of 0.054 μm2 or more and 0.098 μm2 or less.
Uchida discloses a porous discloses a porous composite film comprising a porous substrate (see polyolefin microporous membrane, [0011]) and a porous layer laminated on at least one surface of the porous substrate (see porous layer, [0012]), a value of D150 of a cross-2 or more and 0.38 μm2 or less (Fig. 2, [0147]), a value of D190 of the cross-sectional void area distribution of the porous layer is 0.20 μm2 or more and 1.15 μm2 or less (Fig. 2, [0147]); and wherein an average area A1 of a cross-sectional void of 0.054 μm2 or more and 0.098 μm2 or less (Fig. 2, [0147]) to improve the heat resistance and output characteristics (see pores, [0034]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous layer of Murakami with the cross-sectional void area distribution of Uchida in order to improve the heat resistance and output characteristics.
Regarding claim 19, Murakami discloses a battery comprising a positive electrode, a negative electrode, and a battery separator disposed between the positive electrode and the negative electrode (see nonaqueous secondary battery, [0085]), wherein the battery separator comprising a porous composite film including
a porous substrate (2, [0158]) and
a porous layer (1) laminated on at least one surface of the porous substrate (2, [0158]),
wherein the porous layer (1) contains a fluorine-containing resin (see resins, [0146]),
a value of D250 of a surface pore area distribution of the porous layer is 0.0060 μm2 or more and 0.0072 μm2 or less (Fig. 3, [0340]), and
a value of D290 of the surface pore area distribution of the porous layer is 0.0195 μm2 or more and 0.0220 μm2 or less (Fig. 3, [0340]); and
a porosity of the porous layer is 50% or more and 70% or less (see porosity, [0347]).

a value of D150 of a cross-sectional void area distribution of the porous layer is 0.06 μm2 or more and 0.38 μm2 or less,
a value of D190 of the cross-sectional void area distribution of the porous layer is 0.20 μm2 or more and 1.15 μm2 or less;
wherein an average area A1 of a cross-sectional void of 0.054 μm2 or more and 0.098 μm2 or less.
Uchida discloses a porous discloses a porous composite film comprising a porous substrate (see polyolefin microporous membrane, [0011]) and a porous layer laminated on at least one surface of the porous substrate (see porous layer, [0012]), a value of D150 of a cross-sectional void area distribution of the porous layer is 0.06 μm2 or more and 0.38 μm2 or less (Fig. 2, [0147]), a value of D190 of the cross-sectional void area distribution of the porous layer is 0.20 μm2 or more and 1.15 μm2 or less (Fig. 2, [0147]); and wherein an average area A1 of a cross-sectional void of 0.054 μm2 or more and 0.098 μm2 or less (Fig. 2, [0147]) to improve the heat resistance and output characteristics (see pores, [0034]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous layer of Murakami with the cross-sectional void area distribution of Uchida in order to improve the heat resistance and output characteristics.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 2017/0170443 A1) in view of Uchida (US 2016/0372730 A1) as applied to claim(s) 14 above, and further in view of Kim et al. (KR 20160108116 A, hereinafter Kim).
claim 16, modified Murakami discloses all claim limitations set forth above, but does not explicitly disclose a porous composite film:
wherein adhesive force of the porous layer to an electrode is 5.0 N or more and 10.0 N or less.
Kim discloses a porous composite film including a porous layer, wherein adhesive force of the porous layer to an electrode is 5.0 N or more and 10.0 N or less to improve the safety of the battery (see adhesive force, [0021]). Murakami and Kim are analogous art because they are directed to porous composite films. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous layer of modified Murakami with the adhesive force of Kim in order to improve the safety of the battery.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 2017/0170443 A1) in view of Uchida (US 2016/0372730 A1) as applied to claim(s) 14 above, and further in view of Park et al. (US 2016/0190536 A1, hereinafter Park).
Regarding claim 17, modified Murakami discloses all claim limitations set forth above and further discloses a porous composite film:
wherein film strength of the porous layer for cohesive failure is 2.0 N or more and 10.0 N or less.
Park discloses a porous composite film including a porous layer, wherein film strength of the porous layer for cohesive failure is 2.0 N or more and 10.0 N or less to maintain battery performance for a long time (see adhesive strength, [0077]). Murakami and Park are analogous art because they are directed to porous composite films. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous .

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daido et al. (US 2002/0197413 A1, hereinafter Daido) in view of Uchida (US 2016/0372730 A1) and Murakami (US 2017/0170443 A1).
Regarding claim 20, Daido discloses a method of producing a porous composite film including a porous substrate (1) and a porous layer laminated on at least one surface of the porous substrate (1, [0053]), wherein the porous layer contains a fluorine-containing resin (see PVdF, [0060]), the method comprising:
coating at least one surface of a porous substrate with a coating liquid in which a fluorine-containing resin is dissolved in a solvent, thereby forming a coating layer (Fig. 1, [0079]);
immersing the porous substrate on which the coating layer has been formed in a coagulating liquid containing water, thereby coagulating the fluorine-containing resin to form a porous layer (Fig. 1, [0079]), and
obtaining a composite film in which the porous layer has been formed on the porous substrate (Fig. 1, [0079]);
flushing the composite film (see washed, [0080]); and
drying the composite film after flushing (see dried, [0080]),
a concentration of the solvent in the coagulating liquid is less than 22% by mass (see coagulating solution, [0078]).
Daido does not explicitly disclose:
wherein a temperature of the coagulating liquid is 10° C. to 25° C.
The selection of reaction parameters such as temperature and concentration would have been obvious: 
“Normally, it is expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed 'critical ranges’ and the applicant has the burden of proving such criticality … More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

In re Aller 105 USPQ 233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCP 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 35 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934). Concentration limitations are obvious absent a showing of criticality. Akzo V. DuPont de Nemours 1 USPQ 2d 1704 (Fed. Cir. 1987). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the coagulation temperature of Daido because temperature limitations are obvious absent a showing of criticality.
Daido does not explicitly disclose:
a value of D250 of a surface pore area distribution of the porous layer is 0.0060 μm2 or more and 0.0072 μm2 or less, and
a value of D290 of the surface pore area distribution of the porous layer is 0.0195 μm2 or more and 0.0220 μm2 or less; and
a porosity of the porous layer is 50% or more and 70% or less.
Murakami discloses a porous composite film including a porous substrate (2, [0158]) and a porous layer (1) laminated on at least one surface of the porous substrate (2, [0158]), wherein the porous layer (1) contains a fluorine-containing resin (see resins, [0146]), a value of D250 of a 2 or more and 0.0072 μm2 or less (Fig. 3, [0340]), and a value of D290 of the surface pore area distribution of the porous layer is 0.0195 μm2 or more and 0.0220 μm2 or less (Fig. 3, [0340]); and a porosity of the porous layer is 50% or more and 70% or less (see porosity, [0347]) to prevent curling of the porous composite film (see porous layer, [0340]). Daido and Murakami are analogous art because they are directed to porous composite films. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous layer of Daido with the surface pore area distribution of Murakami in order to prevent curling of the porous composite film.
Modified Murakami does not explicitly disclose:
a value of D150 of a cross-sectional void area distribution of the porous layer is 0.06 μm2 or more and 0.38 μm2 or less,
a value of D190 of the cross-sectional void area distribution of the porous layer is 0.20 μm2 or more and 1.15 μm2 or less;
wherein an average area A1 of a cross-sectional void of 0.054 μm2 or more and 0.098 μm2 or less.
Uchida discloses a porous discloses a porous composite film comprising a porous substrate (see polyolefin microporous membrane, [0011]) and a porous layer laminated on at least one surface of the porous substrate (see porous layer, [0012]), a value of D150 of a cross-sectional void area distribution of the porous layer is 0.06 μm2 or more and 0.38 μm2 or less (Fig. 2, [0147]), a value of D190 of the cross-sectional void area distribution of the porous layer is 0.20 μm2 or more and 1.15 μm2 or less (Fig. 2, [0147]); and wherein an average area A1 of a cross-sectional void of 0.054 μm2 or more and 0.098 μm2 or less (Fig. 2, [0147]) to improve the heat resistance and output characteristics (see pores, [0034]). Daido and Uchida are analogous art 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725